Order granting plaintiff’s motion for an examination of the defendant before trial modified so as to provide that the motion be denied as to all items except IV and V, as to which the motion is granted to the extent of directing that defendant be examined with respect to all sales made by Peter G. Chingos from October 17, 1929, to July 25, 1930, and by Bertha S. Wesley and Ivan D. Wesley from January 7, 1930, to July 25, 1930. As so modified the order is affirmed, with ten dollars costs and disbursements to appellant, examination to proceed on five days’ notice. Order granting plaintiff’s motion for a bill of particulars modified by striking out items IV and V and by striking from item III the requirement that defendant furnish the names and addresses of witnesses, and as thus modified the order is affirmed, with ten dollars costs and disbursements to appellant; the bill to be furnished within five days from service of a copy of the order herein. Items IV and V concern matters involved in the complaint and are the basis of an examination before trial allowed in the companion order. Requiring the furnishing of names of witnesses is unauthorized (Wilson & Baillie Manufacturing Co. v. Dumary, 140 App. Div. 838) except under well-defined exceptions to the general rule, within which exceptions the situation herein does not come. Lazansky, P. J., Young, Carswell, Tompkins and Davis, JJ., concur.